OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

                OFF.PC^ABL°iij»^TOL~-
                                    STATI°N'AUST1N"TEXAS
                                          *.^^**         78?1'
                                                  -—, U.S.POSTAGE»RTNEYBOWES
                STATE OF TEXAS            ~         ~^ •««--*-.
                PENALTY FOR
                PRIVATE USE
                                                                        zip .78701
                                                                        02 m
                                                                        000<401603 MAY. 05. 2015
 5/1/2015
 BENSON, YUSULF SHAHEED Tr. Ct.;No\65676-A                             ^^             WR-81,764-01
 I have this day received and,.filed "the^^^llant's Pro Se Motion for Rehearing in
 the above-         I jaurffbered
                                                                                  Abel Acosta, Clerk

                                          AHEED BENSON
                                     ORIA COUNTY DETENTION CENTER

                             ANGELTON,                77515

                                                                               «ft
•N3B    'SIB                   lq|WII,.1j||l,|l.l,1Jjr1|,r|.|,|,l|||.|,||jl;Ill|||l.,,,i|l1|I,